Title: From George Washington to Alexander Hamilton, 28 August 1790
From: Washington, George
To: Hamilton, Alexander



[New York, 28 August 1790]

Having thought fit to commit to you the charge of borrowing on behalf of the United States a sum or sums not exceeding in the whole Fourteen Millions of Dollars pursuant to the several Acts, the one entitled, “An Act making provision for the Debt of the United States”, the other entitled, “An Act making provision for the reduction of the Public Debt.”
I do hereby make known to you, that in the execution of the said trust, you are to observe and follow the orders and directions following Vizt Except where otherwise specially directed by me you shall employ [an agent] in the negotiation of any Loan or Loans which may be made in any foreign Country.
You shall borrow or cause to be borrowed on the best terms which shall be found practicable (and within the limitations prescribed by Law as to time of repayment and rate of interest) such sum or sums as shall be sufficient to discharge, as well all installments or parts of the principal of the foreign Debt, which now are due or shall become payable to the end of the year one thousand seven hundred and ninety one, as all interest and arrears of interest, which now are, or shall become due in respect to the said Debt, to the same end of the year one thousand seven hundred and ninety one; And you shall apply or cause to be applied the monies which shall be so borrowed with all convenient dispatch to the payment of the said instalments and parts of the principal and interest and arrears of the interest of the said debt. You shall not extend the amount of the loan which

you shall make or cause to be made, beyond the sum which shall be necessary for completing such payment, unless it can be done upon terms more advantageous to the United States than those upon which the residue of the said debt shall stand or be. But if the said residue or any part of the same can be paid off by new Loans upon terms of advantage to the United States you shall cause such further loans, as may be requisite to that end, to be made, and the proceeds thereof to be applied accordingly. And for carrying into effect the objects and purposes aforesaid, I do hereby further empower you to make, or cause to be made with whomsoever it may concern such Contract or Contracts being of a nature relative thereto, as shall be found needful and conducive to the interest of the United States.
If any negotiation with any Prince or State to whom any part of the said Debt may be due, should be requisite, the same shall be carried on thro’ the person, who in capacity of Minister, Chargés des Affaires or otherwise, now is, or here after shall be charged with transacting the affairs of the United States with such Prince or State, for which purpose I shall direct the secretary of State, with whom you are in this behalf to consult & concert, to cooperate with you. Given under my hand at the City of New York this twenty eighth day of August in the year of our Lord one thousand seven hundred and ninety.

G: Washington

